This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JESSICA RENEE MOYA,

 3          Petitioner-Appellant,

 4 v.                                                                          NO. 31,908

 5 DANIEL AMOS DOPORTO,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Jane Shuler Gray, District Judge

 9 Ching Law Firm
10 Alexander B. Ching
11 Hobbs, NM

12 for Appellant

13 McCormick, Caraway, Tabor & Byers, LLP
14 Susan M. Cuddy-Moore
15 Carlsbad, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.

19          Summary affirmance was proposed for the reasons stated in the notice of

20 proposed summary disposition. No memorandum opposing summary affirmance has
1 been filed and the time for doing so has expired.

2       AFFIRMED.

3       IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 _________________________________
8 JAMES J. WECHSLER, Judge



 9 _________________________________
10 RODERICK T. KENNEDY, Judge




                                           2